EXHIBIT 10.2

CERTIFICATE OF GRANT
Stock Option Award
This certifies that the Participant:
[Name]
has been granted the non-qualified stock options described in this Certificate
of Grant to purchase shares of ARAMARK Holdings Corporation Common Stock in
accordance with the Vesting Schedule indicated below:
VESTING SCHEDULE
Time Based Options
Vesting Date
[•]
[•]
[•]
[•]
[•]
[•]
[•]
[•]



Grant Price:  [•]
Number of Shares:  [•]
Date of Grant:  [•]
Participant’s Account Number:  [•]
Grant Number:  [•]
Expiration Date:  [•]

This Option Award is subject to the terms and conditions of the attached
Non-Qualified Stock Option Agreement (the “Stock Option Agreement”).




--------------------------------------------------------------------------------

        

FORM OF NON QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) dated as of
[Insert date] between ARAMARK HOLDINGS CORPORATION, a Delaware corporation (the
“Company”), and the Participant set forth on the Certificate of Grant of the
Options attached to this Agreement and made a part hereof (the “Certificate of
Grant”) and the signature page to this Agreement (the “Participant”).
WHEREAS, the Company, acting through the Committee (as such term is defined in
the Plan) or a subcommittee thereof, has agreed to grant to the Participant, as
of the Date of Grant set forth on the Certificate of Grant to which this
Agreement is attached (the “Grant Date”), an option under the Fourth Amended and
Restated Aramark Holdings Corporation 2007 Management Stock Incentive Plan (as
may be amended, the “Plan”) to purchase a number of shares of Common Stock on
the terms and subject to the conditions set forth in this Agreement and the
Plan; and
WHEREAS, the Participant is, in connection with the execution of this Agreement,
to become a party to the Stockholders Agreement (as such term is defined in the
Plan), to the extent not already a party to the Stockholders Agreement.
NOW, THEREFORE, in consideration of the promises and of the mutual agreements
contained in this Agreement, the parties hereto hereby agree as follows:
Section 1.The Plan. The terms and provisions of the Plan are hereby incorporated
into this Agreement as if set forth herein in their entirety. In the event of a
conflict between any provision of this Agreement and the Plan, the provisions of
the Agreement shall control. A copy of the Plan has been provided to the
Participant. Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings ascribed thereto in the Plan or the
Stockholders Agreement, as the case may be.
Section 2.    Option; Option Price. Effective on the Grant Date, on the terms
and subject to the conditions of the Plan and this Agreement, the Company hereby
grants to the Participant the option (the “Option”) to purchase the number of
Shares set forth on the Certificate of Grant, at the Option Price equal to the
Grant Price as set forth on the Certificate of Grant. The Option is subject to
time-based vesting. The payment of the Option Price may be made, at the election
of the Participant, in any manner authorized under Section 5.5 of the Plan as
such section is in effect on the date of this Agreement. The Option is not
intended to qualify for federal income tax purposes as an “incentive stock
option” within the meaning of Section 422 of the Code.
Section 3.    Term. The term of the Option (the “Option Term”) shall commence on
the Grant Date and expire on the Expiration Date set forth on the Certificate of
Grant, unless the Option shall have sooner been terminated in accordance with
the terms of the Plan (including, without limitation, Article V of the Plan) or
this Agreement.
Section 4.    Vesting. Subject to the Participant’s not having a Termination of
Relationship and except as otherwise set forth in Section 7, the Options shall
become non-

2



--------------------------------------------------------------------------------

        

forfeitable and exercisable (any Options that shall have become non-forfeitable
and exercisable pursuant to this Section 3, the “Vested Options”) as follows:
(a)    in such percentages as on such dates as set forth on the Certificate of
Grant of this Agreement under “Vesting Schedule”; or
(b)    in the event of a Change of Control, each outstanding Option which has
not theretofore become a Vested Option pursuant to Section 4(a) shall become a
Vested Option concurrently with consummation of such event; or
(c)    in the event of a Termination of Relationship as a result of the
Participant’s death, Disability, or Retirement (each, a “Special Termination”),
the installment of Options scheduled to vest on the next Vesting Date
immediately following such Special Termination shall immediately become Vested
Options, and the remaining Options which are not then Vested Options shall be
forfeited.
(d)    Except as otherwise provided above with respect to a Special Termination,
upon a Termination of Relationship for any reason, the unvested portion of the
Option (i.e. , that portion which does not constitute Vested Options) shall
terminate and cease to be outstanding on the date the Termination of
Relationship occurs and shall no longer be eligible to become Vested Options.
(e)    All decisions by the Committee with respect to any calculations pursuant
to this Section 4 shall be made in good faith after consultation with senior
management and shall be final and binding on the Participant absent manifest
error by the Committee.
Section 5.    Restriction on Transfer/Stockholders Agreement. The Option may not
be transferred, pledged, assigned, hypothecated or otherwise disposed of in any
way by the Participant, except (i) if permitted by the Board or the Committee,
(ii) by will or the laws of descent and distribution or (iii) pursuant to
beneficiary designation procedures approved by the Company, in each case, in
compliance with applicable laws. The Option shall not be subject to execution,
attachment or similar process. Shares of Common Stock acquired pursuant to the
exercise of Options hereunder will be subject to the Stockholders Agreement. Any
attempted assignment, transfer, pledge, hypothecation or other disposition of
the Option contrary to the provisions of this Agreement or the Stockholders
Agreement shall be null and void and without effect.
Section 6.    Participant’s Employment. Nothing in this Agreement shall confer
upon the Participant any right to continue in the employ of the Company or any
of its Subsidiaries or interfere in any way with the right of the Company and
its Subsidiaries, in their sole discretion, to terminate the Participant’s
employment or to increase or decrease the Participant’s compensation at any
time.
Section 7.    Termination. The Option shall automatically terminate and shall
become null and void, be unexercisable and be of no further force and effect
upon the earliest of:

3



--------------------------------------------------------------------------------

        

(a)    so long as the Participant remains employed by the Company or one of its
Affiliates, the Expiration Date;
(b)    in the case of a Termination of Relationship due to a Special
Termination, with respect to any Options that are vested as of the Termination
of Relationship, the first anniversary of the Termination of Relationship;
(c)    in the case of a Termination of Relationship other than (x) for Cause or
(y) due to a Special Termination, the 90th day following the Termination of
Relationship; and
(d)    the day of the Termination of Relationship in the case of a Termination
of Relationship for Cause.
Section 8.    Securities Law Representations. The Participant acknowledges that,
unless and until the Option and the Shares are registered under the Securities
Act on a Form S-8, the Option and the Shares are not being registered under the
Securities Act, based, in part, on either (i) reliance upon an exemption from
registration under Securities and Exchange Commission Rule 701 promulgated under
the Securities Act or (ii) the fact that the Participant is an “accredited
investor”(as defined under the Securities Act and the rules and regulations
promulgated there under), and, in each of (i) and (ii) above, a comparable
exemption from qualification under applicable state securities laws, as each may
be amended from time to time. The Participant, by executing this Agreement,
hereby agrees that the Participant shall make such representations as may be
required to be made by the Participant upon any acquisition of Shares hereunder
as set forth in the Stockholders Agreement, as such representations, if any,
shall be required to be made at such time. The Participant further represents
the following, as of the date hereof:
•
The Participant represents and warrants that (i) such party has full legal
power, authority and right to execute and deliver, and to perform its
obligations under, this Agreement, and (ii) this Agreement has been duly and
validly executed and delivered by such party and constitutes a valid and binding
agreement of such party enforceable against such party in accordance with its
terms.

•
The Participant’s knowledge and experience in financial and business matters are
such that the Participant is capable of evaluating the merits and risks of the
investment in the Option.

•
The Participant has had an opportunity to examine all documents and ask
questions and receive answers from the Company and Company’s representatives
regarding the Company and the terms and conditions of the Option and the
restrictions imposed on any Shares purchased upon exercise of the Option.

•
The Participant is aware that the Option may be of no practical value, that any
value it may have depends on its vesting and exercisability as well as an
increase in the Fair Market Value of the underlying Shares to an amount in
excess of the Option Price, and that any investment in common shares of a
closely held corporation such as the


4



--------------------------------------------------------------------------------

        

Company is non-marketable, non-transferable and could require capital to be
invested for an indefinite period of time, possibly without return, and at
substantial risk of loss.
•
The Participant has read and understands the restrictions and limitations set
forth in the Stockholders Agreement, the Plan and this Agreement.

•
The Participant has not relied upon any oral representation made to the
Participant relating to the Option or the purchase of the Shares on exercise of
the Option or upon information presented in any meeting or material relating to
the Option or the Shares.

•
All information which Participant has provided to the Company and the Company’s
representatives concerning the Participant and Participant’s financial position
is complete and correct as of the date of this Agreement.

•
The Participant understands and acknowledges that, if and when the Participant
exercises the Option, (a) any certificate evidencing the Shares (or evidencing
any other securities issued with respect thereto pursuant to any stock split,
stock dividend, merger or other form of reorganization or recapitalization) when
issued shall bear any legends which may be required by applicable federal and
state securities laws, and (b) except as otherwise provided in this Agreement or
under the Stockholders Agreement or the Registration Rights Agreement (as such
term is defined in the Stockholders Agreement), the Company has no obligation to
register the Shares or file any registration statement under federal or state
securities laws.

Section 9.    Data Protection. The Participant consents to the processing
(including international transfer) of personal data as set out in Exhibit A
attached hereto for the purposes specified therein and to any additional or
different processes required by applicable law, rule or regulation.
Section 10.    No Rights as Stockholder. The Participant shall not have any
rights of a stockholder of the Company until shares of Common Stock have been
issued pursuant to the exercise of the Options hereunder and until such shares
have been registered in the Company’s register of stockholders (including,
without limitation, the right to any payment of any dividends paid on Shares
(which prohibition does not prevent the Company, in its discretion, from
providing dividend equivalent payments to the Participant or reducing the
exercise price in respect of the Option or pursuant to the Plan)).
Section 11.    No Acquired Rights. In participating in the Plan, the Participant
acknowledges and accepts that the Committee or the Board has the power to amend
or terminate the Plan at any time and that the opportunity given to the
Participant to participate in the Plan is entirely at the discretion of the
Committee or the Board and does not obligate the Company or any of its
Affiliates to offer such participation in the future (whether on the same or
different terms). The Participant further acknowledges and accepts that such
Participant’s participation in the Plan is outside the terms of the
Participant’s regular contract of employment and is therefore not to be
considered part of any normal or expected compensation and that the termination
of the Participant’s employment under any circumstances whatsoever will give the
Participant no claim

5



--------------------------------------------------------------------------------

        

or right of action against the Company or its Affiliates in respect of any loss
of rights under this Agreement or the Plan that may arise as a result of such
termination of employment.
Section 12.    Notices. All notices, claims, certifications, requests, demands
and other communications hereunder shall be in writing and shall be deemed to
have been duly given and delivered if personally delivered or if sent by
nationally-recognized overnight courier, by telecopy, email or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:
If to the Company, to it at:
If to the Company, to:
ARAMARK Holdings Corporation
ARAMARK Tower
1101 Market Street
Philadelphia, PA 19107-2988
Attention: Head of Human Resources
With a copy to:
ARAMARK Holdings Corporation
ARAMARK Tower
1101 Market Street
Philadelphia, PA 19107-2988
Attention: General Counsel
If to the Participant, to him or her at the address set forth on the signature
page hereto; or to such other address as the party to whom notice is to be given
may have furnished to the other party in writing in accordance herewith. Any
such notice or other communication shall be deemed to have been received (a) in
the case of personal delivery, on the date of such delivery (or if such date is
not a business day, on the next business day after the date of delivery), (b) in
the case of nationally-recognized overnight courier, on the next business day
after the date sent, (c) in the case of telecopy transmission, when received (or
if not sent on a business day, on the next business day after the date sent),
and (d) in the case of mailing, on the third business day following that on
which the piece of mail containing such communication is posted.
Section 13.    Waiver of Breach. The waiver by either party of a breach of any
provision of this Agreement must be in writing and shall not operate or be
construed as a waiver of any other or subsequent breach.
Section 14.    Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO
ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF
DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE

6



--------------------------------------------------------------------------------

        

OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF
THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW
ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.
Section 15.    Withholding. As a condition to exercising this Option in whole or
in part, the Participant will pay, or make provisions satisfactory to the
Company for payment of, any Federal, state, local and other applicable taxes
required to be withheld in connection with such exercise in a manner that is set
forth in Section 5.5 and Article XII of the Plan.
Section 16.    Adjustment to Option; Registration of Shares. In the event of any
event described in Article VII of the Plan occurring after the Grant Date, the
adjustment provisions (including cash payments) as provided for under Article
VII of the Plan shall apply. The Company shall, concurrently with the closing of
a Public Offering, register all Shares subject to an Option by filing a Form S-8
with the U.S. Securities Exchange Commission.
Section 17.    Section 409A of the Code. If any term, distribution or settlement
of this Agreement, or any other action by the Company (including by the
Committee) pursuant to the terms of the Plan or this Agreement, would subject
the Participant to tax under Section 409A of the Code, the Company shall
indemnify and hold harmless the Participant for any taxes, interest and
penalties the Participant may incur under Section 409A of the Code as a result
thereof, such that on a net-after-tax basis, the Participant shall not be liable
for any such taxes, interest or penalties, or for any taxes, interest or
penalties imposed upon the Company’s provision of such indemnity. The Company
and the Participant shall cooperate in good faith, and consult with tax counsel
to the Company, to restructure the Option and this Agreement (which may require
the provision of an alternative payment or benefit, but which shall not convey
an economic benefit to the Participant that is diminished in value to the
Participant other than in a de minims manner) in a manner that will cause the
Participant to not be subject to such taxes, interest and penalties in respect
of the Option and this Agreement (or any such restructured arrangement).
Section 18.    Modification of Rights; Entire Agreement. The Participant’s
rights under this Agreement and the Plan may be modified only to the extent
expressly provided under this Agreement or under Article X or Article XIV of the
Plan. This Agreement and the Plan (and the other writings referred to herein,
including the Stockholders Agreement or the Registration Rights Agreement)
constitute the entire agreement between the parties with respect to the subject
matter hereof and thereof and supersede all prior written or oral negotiations,
commitments, representations and agreements with respect thereto.
Section 19.    Severability. It is the desire and intent of the parties hereto
that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction. Notwithstanding the

7



--------------------------------------------------------------------------------

        

foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.
Section 20.    Waiver of Jury Trial; Legal Fees. Each party hereto hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, trial by jury in any suit, action or proceeding arising
hereunder or under any other agreement regarding any option to purchase Shares
that may be granted to the Participant under the Plan after the date of this
Agreement. In the event of any dispute regarding any term of this Option, the
Company shall promptly reimburse the Participant for all legal fees and expenses
the Participant incurs in connection with such dispute if the Participant
prevails in such dispute on a substantial portion of the claims under such
dispute.
Section 21.    FORFEITURE IF AGREEMENT NOT EXECUTED IN 90 DAYS. THIS AGREEMENT
AND THE STOCK OPTION SHALL AUTOMATICALLY TERMINATE AND SHALL BECOME NULL AND
VOID AND BE OF NO FURTHER FORCE AND EFFECT, AND THE PARTICIPANT SHALL HAVE NO
FURTHER RIGHTS UNDER THIS AGREEMENT, IF THE PARTICIPANT DOES NOT RETURN AN
EXECUTED COUNTERPART TO THIS AGREEMENT TO THE COMPANY WITHIN 90 DAYS OF THE
GRANT DATE.
Section 22.    Counterparts. This Agreement may be executed in one or more
counterparts, and each such counterpart shall be deemed to be an original, but
all such counterparts together shall constitute but one agreement.

8



--------------------------------------------------------------------------------

        

IN WITNESS WHEREOF, the parties hereto have executed this Nonqualified stock
Option Agreement as of the date first written above.


ARAMARK HOLDINGS CORPORATION


By: ________________________________


PARTICIPANT


By: ________________________________
[INSERT NAME]


.



9



--------------------------------------------------------------------------------




Exhibit A
DATA PROTECTION PROVISION
(a)
By participating in the Plan or accepting any rights granted under it, the
Participant consents to the collection and processing by the Company and its
Affiliates of personal data relating to the Participant by the Company and its
Affiliates and/or agents so that they can fulfill their obligations and exercise
their rights under the Plan, issue certificates (if any), statements and
communications relating to the Plan and generally administer and manage the
Plan, including keeping records of participation levels from time to time. Any
such processing shall be in accordance with the purposes and provisions of this
data protection provision. References in this provision to the Company and its
Affiliates include the Participant's employer.

These data will include data:
(i)already held in the Participant's records such as the Participant's name and
address, ID number, payroll number, length of service and whether the
Participant works full-time or part time;
(ii)collected upon the Participant accepting the rights granted under the Plan
(if applicable); and
(iii)subsequently collected
by the Company or any of its Affiliates and/or agents in relation to the
Participant's continued participation in the Plan, for example, data about
shares offered or received, purchased or sold under the Plan from time to time
and other appropriate financial and other data about the Participant and his or
her participation in the Plan (e.g., the date on which the shares were granted,
termination of employment and the reasons of termination of employment or
retirement of the Participant).
(b)
This consent is in addition to and does not affect any previous consent provided
by the Participant to the Company or its Affiliates.

(c)
In particular, the Participant expressly consents to the transfer of personal
data about the Participant as described in paragraph (a) above by the Company
and its Affiliates and/or agents. Data may be transferred not only within the
country in which the Participant is based from time to time or within the EU or
the European Economic Area² (“EEA”), but also worldwide, to other employees and
officers of the Company and its Affiliates and/or agents and to the following
third parties for the purposes described in paragraph (a) above:

(i)    Plan administrators, transfer agents, auditors, brokers, agents and
contractors of, and third party service providers to, the Company or its
Affiliates




--------------------------------------------------------------------------------

        

such as printers and mail houses engaged to print or distribute notices or
communications about the Plan;
(ii)    regulators, tax authorities, stock or security exchanges and other
supervisory, regulatory, governmental or public bodies as required by law;
(iii)    actual or proposed merger or acquisition partners or proposed assignees
of, or those taking or proposing to take security over, the business or assets
or stock of the Company or its Affiliates and their agents and contractors;
(iv)    other third parties to whom the Company or its Affiliates and/or agents
may need to communicate/transfer the data in connection with the administration
of the Plan, under a duty of confidentiality to the Company and its Affiliates;
and
(v)    the Participant's family members, physicians, heirs, legatees and others
associated with the Participant in connection with the Plan.
Not all countries, where the personal data may be transferred to, have an equal
level of data protection as in the EU or the EEA. Countries to which data are
transferred include the USA and Bermuda.


All national and international transfer of personal data is only done in order
to fulfill the obligations and rights of the Company and/or its Affiliates under
the Plan.


The Participant may access, modify, correct or withdraw consent to process most
Personal Information about the Participant by contacting the local data
protection officer in the country in which the Participant is based. Please
note, however, that certain Personal Information about the Participant may be
exempt from such access, correction, objection, suppression or deletion rights
pursuant to applicable data protection laws, if the Participant has a complaint
regarding the manner in which personal information relating to the Participant
is dealt with, the Participant should contact the appropriate local data
protection officer referred to above.


(d)
The processing (including transfer) of data described above is essential for the
administration and operation of the Plan. Therefore, in cases where the
Participant wishes to participate in the Plan, it is essential that his/her
personal data are processed in the manner described above. At any time the
Participant may withdraw his or her consent.






2

